DETAILED ACTION
This office action is in response to application filed on July 8, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
As a courtesy, the following references listed in the specification are being cited on the PTO-892 form (Non-patent literature listed in the specification but not provided to the Office is not being considered):
U.S. Pat. No. 5,434,507
U.S. Pat. No. 5,243,290 
U.S. Pat. No. 5,345,179
U.S. Pat. No. 3,849,721 
U.S. Pat. No. 3,944,910 
U.S. Pat. No. 4,704,581 

Specification
The disclosure is objected to because of the following informalities:
[0018]: language “In embodiments, the value of water salinity of the formation can be is determined …’ should read “In embodiments, the value of water salinity of the formation can be 
The examiner submits that the specification includes expressions and definitions using ‘ε’ and ‘ϵ’ that appear to correspond to the same values. The examiner suggest the applicant to employ consistent nomenclature to avoid clarity issues.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language should read:
“A method for characterizing a geological formation, comprising: 
using a downhole logging device to perform multifrequency electromagnetic measurements of the geological formation; 
determining a plurality of complex permittivities of the geological formation at a plurality of frequencies from the multifrequency electromagnetic measurements; 
determining a plurality of complex permittivities of water in the geological formation at the plurality of frequencies from the multifrequency electromagnetic measurements; and 
determining a value of at least one formation parameter from the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation, 
wherein the at least one formation parameter is selected from the group consisting of water-filled porosity of the geological formation, water salinity, water saturation, tortuosity of water-filled pore space, and combinations thereof”. 
Appropriate correction is required.

Claim 2 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein: 
the plurality of complex permittivities of the geological formation, the plurality of complex permittivities of water in the geological formation and the value of the at least one formation parameter are determined by a processor”. 
Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein: 
the geological formation comprises organic shale; and
the value of the at least one formation parameter is determined from the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation without determining or providing as input information characterizing mineralogy and hydrocarbon content including kerogen of the geological formation”. 
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein: 
the at least one formation parameter comprises the water-filled porosity whose value is determined according to an expression suitable for a known or calculated water salinity of the geological formation”. 
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein: 
the plurality of frequencies of the plurality of complex permittivities of the geological formation and the plurality of the plurality of complex permittivities of water in the geological formation comprise . 
Appropriate correction is required.

Claim 6 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: 
the at least one formation parameter comprises [[a]] the water-filled porosity whose value is determined from only a real part of at least one the plurality of complex permittivities of the geological formation and the plurality of the complex permittivities of water in the geological formation comprise at the two frequencies”. 
Appropriate correction is required.

Claim 7 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: the at least one formation parameter comprises the water-filled porosity whose value is determined according to 
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    R
                    e
                    
                        
                            
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    R
                    e
                    
                        
                            
                                
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            ,
  	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the plurality of complex permittivities of the geological formation at the two frequencies f2 and f1, respectively, 
εw2 and εw1 are the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, respectively, and 
Re { } represents a real part of an expression involving the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1”. 
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: the at least one formation parameter comprises the water-filled porosity whose value is determined according to 
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            R
                            e
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        1
                                    
                                
                            
                            }
                        
                        
                            R
                            e
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            }
                        
                    
                
            
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            R
                            e
                            {
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        1
                                    
                                
                            
                            }
                        
                        
                            R
                            e
                            {
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            }
                        
                    
                
             ,
  	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the plurality of complex permittivities of the geological formation at the two frequencies f2 and f1, respectively, 
εw2 and εw1 are the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, respectively, and 
Re { } represents a real part of an expression involving the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1”. 
Appropriate correction is required.

Claim 9 is objected to because of the following informalities: 
Claim language should read:
“The method of claim [[8]]7, further comprising: 
selectively determining the value of the water-filled porosity according to the expression of claim 7 based on evaluation of a quality index derived from [[a]] the real part and an imaginary part of  the expression involving the plurality of complex permittivities of the formation and the plurality of complex permittivities of water in the geological formation at the two frequencies” to avoid clarity issues under 35 U.S.C. 112 since claim recites incorporating subject matter of claim 7. 
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 9, wherein: the quality index has a form
                
                    Q
                    I
                    =
                    
                        
                            
                                
                                    I
                                    m
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                w
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                w
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    R
                                    e
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                w
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ϵ
                                                            
                                                            
                                                                w
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                
                    Q
                    I
                    =
                    
                        
                            
                                
                                    I
                                    m
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                w
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                w
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    R
                                    e
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                w
                                                                2
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                w
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
             ,
where QI represents a value of the quality index, 
 ε2 and ε1, are the plurality of complex permittivities of the geological formation at the two frequencies f2 and f1, respectively, 
εw2 and εw1 are the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, respectively, 
Re { } represents the real part of the the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, 
Im { } represents an imaginary unit part of the the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, and 
| { } | represents an absolute value . 
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: 
the at least one formation parameter comprises the water-filled porosity whose value is determined from an imaginary unit part of at least one the plurality of complex permittivities of the geological formation and the plurality of the complex permittivities of water in the geological formation at the two frequencies”. 
Appropriate correction is required.

Claim 12 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: 
the at least one formation parameter comprises the water-filled porosity whose value is determined according to 
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            I
                            m
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        1
                                    
                                
                            
                            }
                        
                        
                            I
                            m
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            }
                        
                    
                
            
                 
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            I
                            m
                            {
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        1
                                    
                                
                            
                            }
                        
                        
                            I
                            m
                            {
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            }
                        
                    
                
             ,

 	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the plurality of complex permittivities of the geological formation at the two frequencies f2 and f1, respectively, 
εw2 and εw1 are the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, respectively, and
Im { } represents an imaginary part of the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1”. 
Appropriate correction is required.

Claim 13 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: 
the at least one formation parameter comprises the water-filled porosity whose value is determined from an absolute value of an expression involving the plurality of complex permittivities of the geological formation and the plurality of the complex permittivities of water in the geological formation at the two frequencies”. 
Appropriate correction is required.

Claim 14 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 5, wherein: 
the at least one formation parameter comprises the water-filled porosity whose value is determined according to 
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
             ,
  	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the plurality of complex permittivities of the geological formation at the two frequencies f2 and f1, respectively, 
εw2 and εw1 are the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1, respectively, and 
|{ }| represents an absolute value of the the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the two frequencies f2 and f1”. 
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein: 
the plurality of frequencies of the plurality of complex permittivities of the geological formation and the plurality of the plurality of complex permittivities of water in the geological formation comprise . 
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 15, wherein: 
the at least one formation parameter comprises the water salinity whose value is determined from the plurality of complex permittivities of the geological formation at the at least three frequencies and the plurality of complex permittivities of water in the geological formation at the at least three frequencies”. 
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 16, wherein: 
the value of the water salinity is determined from an inversion operation that uses a dispersion model to represent the plurality of complex permittivities of water in the geological formation at the at least three frequencies in terms of a DC resistivity of water and water temperature, and solves for the DC resistivity of water and the water temperature”. 
Appropriate correction is required.

Claim 18 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 17, wherein: 
the inversion operation solves for the DC resistivity of water and the water temperature using at least one of 
                
                    
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        3
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                        
                    
                
            ,
                
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            )
                        
                    
                
            
                        
                            
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                    )
                                
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                1
                                            
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    )
                                
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                    )
                                
                            
                        
                    
                
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        1
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            )
                        
                    
                
            
                
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            )
                        
                    
                
            ,
                        
                            
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                2
                                            
                                        
                                    
                                    )
                                
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                1
                                            
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    )
                                
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                    )
                                
                            
                        
                    , and
                
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        1
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            )
                        
                    
                
            ,

where ε3, ε2 and ε1, are the plurality of complex permittivities of the geological formation at the at least three frequencies f3, f2 and f1, respectively, 
εw3, εw2 and εw1 are the plurality of complex permittivities of water in the geological formation at the at least three frequencies f3, f2 and f1, respectively, and
 	Im { } represents an imaginary part of the at least one of the expressions involving the plurality of complex permittivities of the geological formation and the plurality of complex permittivities of water in the geological formation at the at least three frequencies”. 
Appropriate correction is required.

Claim 19 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein: 
the at least one formation parameter comprises the water-filled porosity and the water saturation, wherein the water saturation is determined from a ratio of the water-filled porosity and a total porosity of the geological formation, wherein the total porosity of the geological formation is determined from other measurements”. 
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: 
Claim language should read:
“The method of claim 1, wherein:
the at least one formation parameter comprises a parameter that characterizes the tortuosity of water-filled pore space which is determined by inversion operations using dielectric data derived from the multifrequency electromagnet measurements”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining a plurality of complex permittivities of the formation at a plurality of frequencies from the multifrequency electromagnetic measurements” which is unclear since the original disclosure indicates that “The permittivities of hydrocarbon and matrix are represented by real numbers and non-dispersive (i.e., constant with respect to frequency). The permittivity of water is in general complex-valued due to the presence of brine and is, therefore, varying with frequency” (see specification at [0038]) and “where ε2 and ε1 are the measured complex rock permittivities at frequencies f2 and f1, respectively , and εw2 and εw1 are the corresponding computed complex permittivities for water at frequencies f2 and f1” (see specification at [0044]). In other words, it is unclear as to whether the claimed permittivities represent complex or real numbers.
For examination purposes, claim language is interpreted as described in the prior art (see below).

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining a value of at least one formation parameter from the plurality of complex permittivities of the formation and the plurality of complex permittivities of water in the formation, wherein the at least one formation parameter is selected from the group consisting of water-filled porosity of the formation, water salinity, water saturation, tortuosity of water-filled pore space, and combinations thereof), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11-12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Habashy (US 7376514 B2, IDS record), hereinafter ‘Habashy’.
Regarding claim 1.
Habashy discloses:
A method for characterizing a geological formation (Fig. 1, item 31 – “subsurface formation”; col. 1, lines 34-37: methods are used to determine characteristics of formations (see also col. 3, lines 17-26)), comprising: 
using a downhole logging device (Fig. 1, item 30 – ‘apparatus’) to perform multifrequency electromagnetic measurements of the formation (col. 3, lines 17-26; col. 4, lines 25-28: an apparatus for investigating subsurface formation obtains measurements of electromagnetic energy at multiple frequencies (see also claims 1 and 8)); 
determining a plurality of complex permittivities of the formation at a plurality of frequencies from the multifrequency electromagnetic measurements (col. 3, lines 17-26: rock complex permittivities at first and second frequencies are determined from the measurements of electromagnetic energy (see also col. 6, lines 56-57 and equations 14 indicating real and imaginary parts of rock permittivities)); 
determining a plurality of complex permittivities of water in the formation at the plurality of frequencies from the multifrequency electromagnetic measurements (col. 3, lines 32-36: complex permittivities of water at first and second frequencies are determined from the measurements of electromagnetic energy (see also col. 6, lines 57-58 and equations 14 indicating real and imaginary parts of complex permittivities of water)); and 
determining a value of at least one formation parameter from the plurality of complex permittivities of the formation and the plurality of complex permittivities of water in the formation, wherein the at least one formation parameter is selected from the group consisting of water-filled porosity of the formation, water salinity, water saturation, tortuosity of water-filled pore space, and combinations thereof (col. 3, lines 17-42; col. 6, lines 48-58: water-filled porosity is determined based on complex permittivities of rock and water measured at different frequencies).  

Regarding claim 2. 
Habashy discloses all the features of claim 1 as described above.
Habashy further discloses:
the plurality of complex permittivities of the formation, the plurality of complex permittivities of water in the formation and the value of the at least one formation parameter are determined by a processor (Fig. 1, item 85 – “computing module”; col. 4, line 57- col. 5, line 4: computing module includes a processor that performs the analysis). 

Regarding claim 4.
Habashy discloses all the features of claim 1 as described above.
Habashy further discloses:
the at least one formation parameter comprises water-filled porosity whose value is determined according to an expression suitable for a known or calculated water salinity of the formation (col. 3, lines 17-47; col. 6, lines 48-58: water-filled porosity is determined based on complex permittivities of rock and water measured at different frequencies, the permittivities of water being computed using values of salinity of the formation water).  

Regarding claim 5. 
Habashy discloses all the features of claim 1 as described above.
Habashy further discloses:
the plurality of frequencies of the complex permittivities comprises two frequencies (col. 6, lines 48-58: water-filled porosity is determined based on complex permittivities of rock and water measured at two frequencies f2 and f1).  

Regarding claim 6. 
Habashy discloses all the features of claim 5 as described above.
Habashy further discloses:
the at least one formation parameter comprises a water-filled porosity whose value is determined from only a real part of at least one computed expression involving complex permittivities at the two frequencies (col. 8, lines 1-8: by rearranging the first equation, water-filled porosity is determined in terms of real part of complex permittivities at two frequencies f2 and f1).  

Regarding claim 7. 
Habashy discloses all the features of claim 5 as described above.
Habashy further discloses:
the at least one formation parameter comprises water-filled porosity whose value is determined according to the following expression
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    R
                    e
                    
                        
                            
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
             ,
  	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the complex permittivities of the formation at two frequencies f2 and f1, respectively, 
εw2 and εw1 are the complex permittivities of water in the formation at two frequencies f2 and f1, respectively, and 
Re { } represents the real part of the computed expression involving complex permittivities of the formation and water in the formation at two frequencies f2 and f1 (col. 8, lines 1-8: by rearranging the first equation, water-filled porosity is determined in terms of real part of complex permittivities at two frequencies f2 and f1 (see col. 6, lines 47-58 for variables description)).  

Regarding claim 8. 
Habashy discloses all the features of claim 5 as described above.
Habashy further discloses:
the at least one formation parameter comprises water-filled porosity whose value is determined according to the following expression 
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            R
                            e
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        1
                                    
                                
                            
                            }
                        
                        
                            R
                            e
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            }
                        
                    
                
             ,
  	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the complex permittivities of the formation at two frequencies f2 and f1, respectively, 
εw2 and εw1 are the complex permittivities of water in the formation at two frequencies f2 and f1, respectively, and 
Re { } represents the real part of the computed expression involving complex permittivities of the formation and water in the formation at two frequencies f2 and f1 (col. 8, lines 1-8: by rearranging the first equation, water-filled porosity is determined in terms of real part of complex permittivities at two frequencies f2 and f1 (see col. 6, lines 47-58 for variables description)). 

Regarding claim 11. 
Habashy discloses all the features of claim 5 as described above.
Habashy further discloses:
the at least one formation parameter comprises water-filled porosity whose value is determined from an imaginary unit part of at least one computed expression involving complex permittivities at the two frequencies (col. 8, lines 1-8: by rearranging the second equation, water-filled porosity is determined in terms of imaginary part of complex permittivities at two frequencies f2 and f1 (see col. 6, lines 47-58 for variables description)).  

Regarding claim 12. 
Habashy discloses all the features of claim 5 as described above.
Habashy further discloses:
the at least one formation parameter comprises water-filled porosity whose value is determined according to the following expression
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            I
                            m
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        1
                                    
                                
                            
                            }
                        
                        
                            I
                            m
                            {
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            }
                        
                    
                
             ,
 
 	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the complex permittivities of the formation at two frequencies f2 and f1, respectively, 
εw2 and εw1 are the complex permittivities of water in the formation at two frequencies f2 and f1, respectively, and
Im { } represents the imaginary part of the computed expressions involving complex permittivities of the formation and water in the formation at two frequencies f2 and f1 (col. 8, lines 1-8: by rearranging the second equation, water-filled porosity is determined in terms of imaginary part of complex permittivities at two frequencies f2 and f1 (see col. 6, lines 47-58 for variables description)).

Regarding claim 15. 
Habashy discloses all the features of claim 1 as described above.
Habashy further discloses:
the plurality of frequencies of the complex permittivities comprise at least three frequencies (col. 7, lines 7-30: water-filled porosity can be estimated using information collected at three frequencies (see also claim 1)).  

Regarding claim 19.
Habashy discloses all the features of claim 1 as described above.
Habashy further discloses:
the at least one formation parameter comprises water-filled porosity and water saturation, wherein water saturation is determined from the ratio of water-filled porosity and total porosity of the formation, wherein total porosity of the formation is determined from other measurements (col. 3, lines 17-42; col. 6, lines 48-62: water-filled porosity is determined based on complex permittivities of rock and water measured at different frequencies, with the water-filled porosity being used with total porosity to determine water saturation (see equation (6))).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Habashy in view of Alvarez and Peñaranda-Foix (J. O. Alvarez and F. Peñaranda-Foix, "Multi-Frequency Microwave Resonance Cavity for Nondestructive Core Plug Measurements," IGARSS 2018 - 2018 IEEE International Geoscience and Remote Sensing Symposium, 2018, pp. 1028-1031, doi: 10.1109/IGARSS.2018.8519216), hereinafter ‘Alvarez’.
Regarding claim 3. 
Habashy discloses all the features of claim 1 as described above.
Habashy further discloses:
the value of the at least one formation parameter is determined from the plurality of complex permittivities of the formation and the plurality of complex permittivities of water in the formation without determining or providing as input information characterizing mineralogy and hydrocarbon content including kerogen of the formation (col. 3, lines 14-42; col. 6, lines 48-58: water-filled porosity is determined based on complex permittivities of rock and water measured at different frequencies, minimizing or eliminating external inputs, which examiner interprets to include input information characterizing mineralogy and hydrocarbon content including kerogen of the formation).  

Habashy does not disclose:
the formation comprises organic shale. 

Alvarez teaches:
“This work describes the theory, design and testing of a multi-frequency microwave cavity. The cavity measures the complex permittivity of core plugs of rocks, consolidated soil or sea ice. The core plugs can have commercially available diameter dimensions (0.02 meters - 0.038 meters) and for maximum height of 0.055 meters. The cavity measures the complex permittivity at five resonant frequencies between 1 GHz and 3.5 GHz of the TM0np mode. An infrared temperature sensor measures the temperature of the core plug under testing. This cavity allows for a more accurate characterization of the core composition. Initial complex permittivity measurements of six different shale core plugs were conducted. Results show that permittivity spectra can be correlated to the clay content and total organic content (TOC) of the shales. The latter is a function of the maturity of the rock. Moreover, initial results indicate the importance of water and salinity on shale samples” (Abstract: multi-frequency measurements of complex permittivities are performed on shale samples, with permittivity spectra being correlated to total organic content of the shales).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Habashy in view of Alvarez to employ the method of Habashy in the formation comprising organic shale, in order to provide the required accuracy on both real and imaginary part of the permittivity for characterization of petrophysical parameters of shales, such as total organic content and maturity, as discussed by Alvarez (p. 1029, col. 1, par. 6).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Habashy in view of Zhang (US 20190204466 A1), hereinafter ‘Zhang’.
Regarding claim 16. 
Habashy discloses all the features of claim 15 as described above.
Habashy further discloses:
the at least one formation parameter comprises water salinity whose value is determined from complex permittivities of the formation and complex permittivities of water in the formation (col. 8, lines 1-2: equations can be solved for water salinity).  

Habashy does not disclose:
the value is determined using at the at least three frequencies.

	Zhang teaches:
“Aspects of the disclosure enable identification of the most accurate salinity and water saturation in real-time using downhole dielectric measurements. Inversion techniques consistent with those disclosed herein may be characterized as data oriented and self-dependent, thereby eliminating potential errors caused by insufficient input information and reducing dependence of dielectric tools on other logging measurements. Methods of the present disclosure may include identifying an optimal frequency. Identifying the optimal frequency may be carried out by identifying candidate frequencies of the plurality of frequencies having a corresponding measurement with a respective sensitivity to at least one of i) salinity and ii) water-filled porosity, by determining that each respective sensitivity is substantially independent of rock texture; and selecting a maximum of the candidate frequencies as the optimal frequency” ([0106]-[0107]: water salinity is determined by using downhole dielectric measurements at a plurality of frequencies and inversion techniques, identifying candidate frequencies from the plurality of frequencies, which implies that at least three frequencies can be used as the plurality of frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Habashy in view of Zhang to determine the value using at the at least three frequencies, in order to enable identification of the most accurate salinity in real-time using downhole dielectric measurements, as discussed by Zhang ([0106]).

Regarding claim 17. 
Habashy in view of Zhang discloses all the features of claim 16 as described above.
Habashy does not explicitly disclose:
the value of water salinity is determined from an inversion operation that uses a dispersion model to represent complex permittivities of water in the formation at the at least three frequencies in terms of the DC resistivity of water and water temperature and solves for DC resistivity of water and water temperature. 

	However, Habashy teaches:
“Knowing the DC value of the water resistivity and its temperature, one can compute the complex permittivity of water at an arbitrary frequency. One can utilize, for example, the Klein-Swift dispersion model … The DC resistivity, R, can, in turn, be related to water temperature and salinity through well-known formulae … RDC = F(T, salinity)” (col. 6, lines 18-34: DC resistivity of water and water temperature allow to compute complex permittivity of water at an arbitrary frequency using a dispersion model, the DC resistivity of water being related to the water temperature and water salinity through well-known formulae (see also col. 6, lines 35-41)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Habashy in view of Zhang to determine the value of water salinity from an inversion operation that uses a dispersion model to represent complex permittivities of water in the formation at the at least three frequencies in terms of the DC resistivity of water and water temperature and solves for DC resistivity of water and water temperature, in order to enable identification of the most accurate salinity in real-time using downhole dielectric measurements, as discussed by Zhang ([0106]), while employing well-known formulae during the process, as discussed by Habashy (col. 6, lines 18-34).

Regarding claim 18. 
Habashy in view of Zhang discloses all the features of claim 17 as described above.
Habashy further discloses:
the inversion operation solves for DC resistivity of water and water temperature using at least one of the following expressions
                
                    
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        3
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            -
                            
                                
                                    
                                        ε
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                        
                    
                
            ,
                
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        2
                                    
                                
                            
                            )
                        
                    
                
            ,
                        
                            
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                    )
                                
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                1
                                            
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    )
                                
                                
                                    I
                                    m
                                    (
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                    )
                                
                            
                        
                    , and
                
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        1
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        3
                                    
                                
                            
                            )
                        
                        
                            I
                            m
                            (
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        w
                                        1
                                    
                                
                            
                            )
                        
                    
                
            ,
where ε3, ε2 and ε1, are the complex permittivities of the formation at three frequencies f3, f2 and f1, respectively, 
εw3, εw2 and εw1 are the complex permittivities of water in the formation at three frequencies f3, f2 and f1, respectively, and
 	Im { } represents the imaginary part of the computed expressions involving complex permittivities of the formation and water in the formation at the three frequencies (col. 7, lines 10-22: DC resistivity and water temperature are solved by inversion using equation (9) (see col. 6, lines 47-58 and col. 7, lines 6-10 for variables description)).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habashy in view of Donadille (US 20170176624 A1), hereinafter ‘Donadille’.
Regarding claim 20. 
Habashy discloses all the features of claim 1 as described above.
Habashy does not disclose:
the at least one formation parameter comprises a parameter that characterizes tortuosity of water-filled pore space which is determined by inversion operations using dielectric data derived from the multifrequency electromagnet measurements.

Donadille teaches:
“Referring now to the method 50, the processor 30 may receive (block 52) dielectric measurements from the dielectric-measuring tool 41 and receive (block 54) sigma measurements from the sigma-measuring tool 35. As depicted, measurements 56 may include four permittivity measurements at four different frequencies (EPSI_F0, EPSI_F1, EPSI_F2, EPSI_F3) and four conductivity measurements at four different frequencies (COND_F0, COND_F1, COND_F2, COND_F3) … Once environmentally corrected, the processor 30 may use the processed nine input measurements 56 to perform a joint dielectric-sigma inversion procedure (block 58) to fit the measurements 56 to a petrophysical model 60. However, in some embodiments, some of the inputs may not be used. For example, in some embodiments, just the permittivity and sigma measurements may be used in the inversion procedure or just the conductivity and sigma measurements may be used in the inversion procedure. The petrophysical model 60 may include a dielectric model combined with a sigma model. This offers the possibility of using any dielectric petrophysical model in the inversion, and inverting for the water phase tortuosity MN too” ([0033]-[0034]: dielectric measurements at different frequencies are corrected and used in an inversion process to obtain water phase tortuosity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Habashy in view of Donadille to incorporate the at least one formation parameter comprising a parameter that characterizes tortuosity of water-filled pore space which is determined by inversion operations using dielectric data derived from the multifrequency electromagnet measurements, in order to obtain information about the subsurface formations penetrated by a borehole for analysis, as discussed by Donadille ([0004]).

Subject Matter Not Rejected Over Prior Art
Claims 9-10 and 13-14 are distinguished over the prior art of record for the following reasons:
Regarding claim 9. 
Habashy (US 7376514 B2, IDS record) discloses all the features of claim 8 as described above.
Wang (US 20180321412 A1) teaches:
“determining the water-filled porosity by taking a ratio of two distances from the plot of the m-th root of complex dielectric permittivity” (Claim 14: a cross-plot of imaginary vs. real components of complex dielectric permittivity (see claim 6) is used to calculate water-filled porosity by taking the ration of two distances from the plot).

Dorovsky (US 20160299092 A1) teaches:
“In aspects of the disclosure, dielectric spectroscopy, and specifically the estimation of electric permittivity of a saturated medium of an earth formation, may be used to determine properties of the formation. An estimate of electric permittivity may include an imaginary part and a real part. It is known that each of the imaginary part and the real part of an estimate may vary in dependence upon the frequency of the electrical signal used in making the estimate. By making several estimates over a range of frequencies and characterizing the relationship of changes in both the real and imaginary parts of the estimates with frequency, information may be obtained about the state of the earth formation (e.g., porosity)” ([0027]: characterization of the change of real and imaginary parts of electric permittivity is used to obtain information about the formation, such as porosity (see also []0049) and [0055]).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“selectively determining the value of the water-filled porosity according to the expression of claim 7 based on evaluation of a quality index derived from a real part and an imaginary part of a computed expression involving complex permittivities of the formation and water in the formation at the two frequencies”.  

Regarding claim 10. 
It is also distinguished from the prior art of record due to its dependency.

 Regarding claim 13. 
Habashy (US 7376514 B2, IDS) record discloses all the features of claim 5 as described above.
The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the at least one formation parameter comprises water-filled porosity whose value is determined from absolute value of a computed expression involving complex permittivities at the two frequencies”.  

Regarding claim 14. 
Habashy (US 7376514 B2, IDS record) discloses all the features of claim 5 as described above.
The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the at least one formation parameter comprises water-filled porosity whose value is determined according to the following expression
                
                    
                        
                            φ
                        
                        
                            w
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                2
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                w
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
                
             ,
  	where φw, represents the value of the water-filled porosity, 
ε2 and ε1, are the complex permittivities of the formation at two frequencies f2 and f1, respectively, 
εw2 and εw1 are the complex permittivities of water in the formation at two frequencies f2 and f1, respectively, and 
|{ }| represents the absolute value of the computed expression involving complex permittivities of the formation and water in the formation at two frequencies f2 and f1”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOYD A et al., US 20070061083 A1, Earth borehole formation water-filled porosity determining method for determining e.g. rock matrix parameter, involves deriving complex permittivities from measurements of electromagnetic energy at different frequencies
Reference discloses determination of formation water-filled porosity from complex permittivities from electromagnetic measurements at different frequencies.
Clarke; Andrew, US 20140298900 A1, ENHANCED MATERIALS INVESTIGATION
Reference discloses measurements of dielectric properties of a geological formulation related to complex permittivities used for determination of saturation, porosity, liquid permeability, fluid content, and the like of the geologic formation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857